Citation Nr: 1621145	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and F.C., P.C., and P.S.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2010, the Veteran appeared at a videoconference hearing before Veterans Law Judge (VLJ) Brown.  In July 2010, the Board denied entitlement to service connection for PTSD and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Remand (Motion), vacated the July 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.  

In May 2011, the Board denied entitlement to service connection for PTSD and the Veteran appealed such to the Court.  In a January 2012 Order, the Court granted a Joint Motion for Remand, vacated the May 2011 Board decision, and remanded the case to the Board.  In August 2012, the Board remanded the appeal.  In October 2012, a videoconference hearing was held before Acting VLJ Jeng.  

In April 2013, the Board remanded the appeal so that another hearing could be scheduled.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In May 2013, a Travel Board hearing was held before VLJ Kennedy.  

In June 2014, the Board denied service connection for PTSD.  The Veteran appealed the decision to the Court.  In a July 2015 Memorandum Decision, the Court set aside the June 2014 Board decision and remanded the matter for readjudication consistent with the decision.  

In January 2016, the attorney submitted additional argument and waived RO consideration of additional evidence.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has PTSD related to an in-service personal assault.  In its June 2014 Board decision, the Board determined that the Veteran's account of the in-service assault was not credible and thus, his diagnosed PTSD was not related to a verified stressor.

The July 2015 Memorandum Decision focused on the Board's credibility determination as well as its treatment of the favorable medical opinions.  As to credibility, the Court stated that the Board gave three reasons for finding the Veteran not credible, each of which was inadequately explained.  

First, the Board found that the Veteran assaulted another person with a knife in February 1967 and this was inconsistent with his later statements that his behavior changed after the alleged assault in March or April 1967.  The Court, however, determined that this finding was based on a misreading of the July 1967 psychiatric evaluation and appeared to lack support in the record.  The Court further determined that even assuming the Board correctly found the knife incident occurred in February 1967, it failed to adequately explain its conclusion that the incident did not occur after the alleged in-service assault.  

Second, the Board impugned the Veteran's credibility on the ground that his statements as to behavior changes following the claimed assault were inconsistent with other statements reflecting a violent and troubled past.  The Court determined that until the Board resolves the issue of when the knife incident occurred in relation to the alleged in-service assault, it is unable to review whether the finding was tainted by the Board's improper treatment of the knife incident.  

Third, the Board found the Veteran was not credible because his initial stressor statement failed to identify his assailants as sailors or identify their race and he later reported this information.  The Court stated that although later statements included specific details about the assailants, they were not in conflict with his initial description which omitted those details.  

As to the medical evidence, the Court agreed that the Board impermissibly rejected the expert evidence based on its erroneous credibility determination and failed to consider that the opinions were based on more than the Veteran's lay statements.  

The Veteran reported that in March or April 1967, while his ship was in Charleston, South Carolina, he was assaulted by two individuals.  Information from the Dictionary of American Naval Fighting Ships indicates the USS WRANGELL was in Charleston during the period in question.    

The Abstract of Service and Medical History shows duty on the USS WRANGELL beginning February 6, 1967.  The Enlisted Performance Record shows recruit training in February 1967 and duty on board the USS WRANGELL beginning in March 1967.  In April 5, 1967, the Veteran underwent a Captain's Mast (non-judicial punishment) for committing an assault on another man by striking at him with a dangerous weapon (a knife) with means to produce grievous bodily harm.  The date of the offense was not specified and the service personnel records do not include a charge sheet or other documents that might include this information.  

The Board's prior credibility determination was based in large part on the knife assault having occurred prior to the date of the alleged in-service personal assault.  On review, and considering the Memorandum Decision, the Board finds additional development is needed to ascertain the date of the knife incident.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate agency, and ask them to review the records for the USS WRANGELL and for the Charleston Naval Station for the period from February through April 5, 1967 to determine the date of the knife assault which resulted in the above-referenced non-judicial punishment.  Relevant information from the deck logs or other source documents (arrest report, charge sheet, etc.) should be associated with the claims folder.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
            DEREK R. BROWN	S. L. KENNEDY
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_______________________________________
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




